TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00036-CV


                Yong Yu and Chao Qun Restaurant Group, LLC, Appellants

                                                 v.

   Chao-Qun Lu, Mei Hua You, Rong Di Lu, and Chang Le Restaurant, LLC, Appellees


              FROM THE 455TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-21-006966, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               In this interlocutory appeal from the trial court’s order denying their motion

to compel arbitration, appellants have filed a motion to stay the underlying proceedings.

Subsequently, appellees filed a response objecting to the request for a stay.

               Having reviewed the motion, the response, and the accompanying exhibits, we

grant appellants’ motion and stay the underlying proceeding until disposition of this appeal or

further order from this Court. See Tex. R. App. P. 29.3 (authorizing appellate court to make

temporary orders in interlocutory appeal to preserve parties’ rights until disposition of appeal);

see also Tex. Civ. Prac. & Rem. Code § 171.025(a) (requiring court to stay proceeding involving

issue subject to arbitration if application for order is made under subchapter).

               It is ordered on February 23, 2022.
Before Justices Goodwin, Baker, and Triana